Title: From Thomas Jefferson to Edmund Jenings, 21 July 1801
From: Jefferson, Thomas
To: Jenings, Edmund


               
                  Sir
                  Washington July 21 1801
               
               Your favor of Feb. 21 and mr Gourlay’s of [the twenty-second came to hand] on the 6th. of May. I learnt from them with sincere regret the death of the late mrs Randolph. my intimacy in her family in early life, […] [rendered] […] interests & happiness of the family a matter of great concern to me. […] affectionate recollections maintain the same dispositions in my mind. it was with regret therefore that [I find] myself obliged […] with the guardianship of the grandchildren […] your[self] […] and also by themselves. but my present situation […] my whole time, & even the whole does not suffice for their affairs […] such circumstances it would have been an injury to the children [to] have undertaken a guardianship, the duties of which must have been […] performed. I sent the bill of £100 [sterl.] to my [correspondent in Richmond] with instructions to collect & pay it to the order of [mr Randolph, the uncle], which I presume was immediately done, or I should have […] it. In reply to the letter of young mr Grymes […] authentic copy of his grandmother’s will which I would [deliver] to his [agent?] as soon as one should be appointed. I have also [declined drawing on mr] Gourlay for the £200 as authorized because I thought it proper [a?] [guar]dian should recieve & dispose of the proceeds of the bill. I have [not yet] heard of an appointment of one. the bequest of the money to […] children, and failing them by […] the children […] by the same construction [have as] […] what […] be; I am too rusty in law […], & especially to yourself […] whom the subject is so familiar. I am sorry mrs Randolph did not […] the moiety of annuity due from her son to her. I am afraid my letters have [not] been sufficiently understood by her. he will be in the power of the legatees who […] when they […], may be less indulgent than themselves would be […] mr Gourlay will be kind enough to permit [his] […] say but the same thing to him[self] & to accept, with your self, assurances of my high consideration and respect
               
                  
                     Th: Jefferson
                  
               
            